Sweeney, J.,
dissenting. In my view, the majority has committed a grave error in permitting the Parole Board to consider an indictment upon which a conviction was never obtained. Since such a decision has the potential of opening a veritable Pandora’s box by permitting over-indictment abuses by prosecutorial authorities, I must respectfully but vigorously dissent from this decision.
By permitting the Parole Board to *91consider an indictment upon which no conviction was returned, the majority has completely undermined our time-honored rule of law that a person is presumed innocent until proven guilty.
Ohio Adm. Code 5120:1-1-08 clearly provides that “* * * the parole board may take into consideration * * * (K) The nature of the offense for which the inmate was convicted. ” (Emphasis added.)
While the majority concedes that the foregoing provision “does not authorize consideration of wrongdoing not resulting in conviction,” it casts aside all sense of logic, fairness and reasonableness by asserting that the Administrative Code provision does not “forbid the consideration of such wrongdoing.” I refuse to join such tortured analysis.
By its decision today, the majority has created a gaping loophole in the “presumption of innocence until proven guilty” standard. The practical effect of the majority opinion is to encourage prosecutors to over-indict suspects in order to deny them parole sometime down the line if the suspect is ultimately convicted of some of the indictments returned.
Since I firmly believe the Parole Board’s actions have denied relator his rights to due process and equal protection, I would grant the requested writ of mandamus since I feel the Parole Board has committed a clear abuse of discretion.